Citation Nr: 0949094	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for hepatitis C has been 
received and if so, whether the reopened claim should be 
granted.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007, rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In a March 2007 statement, the Veteran claimed that he was 
entitled to service connection for high blood pressure, 
diabetes, high cholesterol, Barrett's esophagus, carpal 
tunnel syndrome, a shoulder injury and a face injury.  The 
record does not reflect that these issues have been 
adjudicated by the RO.  Therefore, they are referred to the 
RO for appropriate action.  

In his April2008 VA Form 9, the Veteran requested a hearing 
at his local VA office.  In November 2008, the Veteran 
withdrew his request for a hearing and he has not requested 
that the hearing be rescheduled.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappeased rating decision of July 2003, the RO 
denied the Veteran's claim for service connection for 
hepatitis C.

2.  The evidence associated with the claims file subsequent 
to the July 2003 decision is cumulative or redundant of the 
evidence previously of record, does not relate to an 
unestablished element of the claim that served as a basis for 
the prior denial, and is not sufficient to raise a reasonable 
possibility of substantiating the claim for service 
connection for hepatitis C.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a December 2006 letter, issued prior to the initial 
adjudication of the claim to reopen, and in March 2007, the 
RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection and of the 
evidence required under Kent, supra, regarding new and 
material evidence to reopen a previously denied claim.  The 
letters specifically told him of the reasons for the prior 
denial.  They satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in June 2007 and August 2007 letters.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
duty to provide an examination or medical opinion does not 
apply to a claim to reopen a finally denied claim unless new 
and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and VA and private treatment 
records and records of VA examinations.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed a claim for service connection 
for hepatitis C in December 2002.  In July 2003, the RO 
issued a rating decision, denying the Veteran's claim based 
on a finding that there was no relationship between illnesses 
which occurred in service and the Veteran's hepatitis C.  The 
Veteran did not file an appeal and the decision became final.  
The appellant's current claim to reopen was received in 
November 2006.

The medical evidence added to the record since the July 2003 
rating decision includes outpatient treatment records from 
the Lebanon VA showing treatment for hepatitis C and private 
treatment records from the Geisinger Medical Center and A.C., 
MD showing diagnoses and treatment for hepatitis C.  None of 
this evidence shows that the Veteran's current diagnosis of 
hepatitis C is related to an illness in service.  Therefore, 
it is essentially cumulative in nature and does not relate to 
an unestablished fact necessary to substantiate the claim.  
Accordingly, it is not new and material.

A March 2007 statement from D.D., DO has also been added to 
the record.  D.D. noted the Veteran's report of receiving 
vaccinations using a jet air gun during service, and opined 
that it is possible that the Veteran may have contracted 
hepatitis C as a result of the manner in which vaccinations 
were administered during his military service.  With regard 
to vaccine injections by air gun as a risk factor for 
hepatitis C, VA does not consider such inoculations by air 
gun as a risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  
Therefore, while new, the opinion of D.D. is not material 
because although it relates to an unestablished fact 
necessary to substantiate the Veteran's claim; it does not 
raise a reasonable possibility of substantiating the claim.

The Veteran's statements have also been added to the record 
but they are cumulative or redundant of his earlier 
statements in which he claims to have had symptoms of 
hepatitis in service.  In his substantive appeal during the 
current appeal the Veteran noted that he had a flu like 
illness in service, and that this may have represented the 
onset of hepatitis C.  The Veteran lacks the medical 
expertise to say that a flu like illness in service was a 
manifestation of hepatitis C.  His contention is therefore, 
not competent evidence.  38 C.F.R. § 3.159(a)(1).  In 
addition, the previous decision considered the question of 
whether any of the illness documented in service could be 
manifestations of hepatitis.  Therefore, the Veteran's 
statements are not new and material.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.  The 
preponderance of the evidence is against reopening the claim, 
and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been presented, reopening 
of the claim for entitlement to service connection for 
hepatitis C is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has a bilateral hearing loss 
disability related to noise exposure while working as an 
aviation mechanic in the Navy while serving aboard the USS 
Midway during active military service.  

The medical evidence of record shows that the Veteran does 
have a current diagnosis of bilateral hearing loss.  
Outpatient treatment records from the Lebanon VA Medical 
Center (Lebanon VA) show that during an April 1999 audiogram, 
pure tone thresholds for the right ear were all 10 decibels 
and less between 500 and 4000 hertz.  Pure tone thresholds 
for the left ear were 5 decibels and less between 500 and 
2000 hertz, but there was a 45 decibel loss at 3000 hertz and 
a 60 decibel loss at 4000 hertz.  The Veteran also reported 
symptoms of tinnitus in both ears at that time.  More 
recently, during a May 2007 audiogram pure tone thresholds 
for the right ear were 25 decibels at 500 and 1000 hertz, but 
there was a 30 decibel loss at 2000, 3000 and 4000 hertz.  
Pure tone thresholds for the left ear showed a 45 decibel 
loss at 500 hertz, a 30 decibel loss at 1000 hertz, a 40 
decibel loss at 2000 hertz, a 65 decibel loss at 3000 hertz, 
and a 85 decibel loss at 4000 hertz.  Furthermore, outpatient 
treatment records from the Lebanon VA dated from August 2002 
to June 2007 show ongoing complaints and treatment for 
hearing loss.

Service treatment records are negative for any evidence of 
hearing loss during the Veteran's active military service.  
However, the Veteran's DD-214's show that he served as an 
Aviation Boatswain's Mate (ABE), which play a major part in 
launching and recovering naval aircraft quickly and safely 
from land or ships.  Furthermore, a February 1982 Medical 
Surveillance Questionnaire shows that the Veteran reported 
that while serving aboard the USS Midway, the USNAS Cubi 
Point, R.P., the NAEC Lakehurst, N.J. and the USS 
Independence, he was exposed to noise from jet engine 
thrusts, engines and exhaust and hydraulic fluid, and that he 
served as runway support and on catapults.  Therefore, the 
Board finds that in light of the Veteran's contentions and 
the circumstances of his service, he should be afforded a VA 
examination to determine the etiology of any current hearing 
loss. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine the etiology of 
any current hearing loss.  The examiner 
should review the claims folder and note 
such review in the examination report or 
an addendum.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that current hearing loss is the 
result of noise exposure or other injury 
or disease in active service.  The 
examiner should provide a rationale for 
the opinion.

The examiner is advised that the Veteran 
is competent to report injuries, 
including noise exposure, as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


